—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 17, 1999, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
The Unemployment Insurance Appeal Board found that claimant was ineligible to receive benefits because he was not totally unemployed. The record establishes that during the unemployment benefit period, claimant, who was the president and sole shareholder in a computer consulting corporation, continued to pay the corporation’s tax liabilities, insurance costs and his health and retirement benefits. Claimant also maintained the corporate checking account, handled corporate correspondence and used a cellular phone which was billed to the corporation. Notwithstanding the fact that the corporation was not profitable, as claimant stood to gain financially from his activities in furtherance of the operation of the business, we find that substantial evidence supports the Board’s decision denying claimant unemployment insurance benefits (see, Mat*795ter of Halper [Commissioner of Labor], 262 AD2d 848; Matter of Bello [Commissioner of Labor], 252 AD2d 693; Matter of Podolsky [Sweeney], 247 AD2d 737).
Cardona, P. J., Mercure, Crew III, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.